Citation Nr: 1741995	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for erectile dysfunction.

2.  Entitlement to an increased rating in excess of 30 percent for coronary artery disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, as secondary to service-connected disabilities.




REPRESENTATION

Appellant represented by:	George Sink, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1960 to September 1960, and from November 1960 to September 1966.

This appeal to the Board of Board of Veterans' Appeals (Board) arose from RO rating decisions.  In a September 2014 rating decision, the RO  continued a noncompensable rating for erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) later in September 2014.  Additionally, in a February 2015 rating decision, the RO granted an increased, 30 percent rating for coronary artery disease, and denied service connection for an acquired psychiatric disorder.  The Veteran filed a NOD with the February 2015 rating decision in March 2015.  The RO issued a statement of the case (SOC) regarding all three issues in January 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2016.

In May 2017, pursuant to the Veteran's request, he and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.

In July and August of 2017, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of consideration of the evidence by the agency of original jurisdiction.   The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

While the Veteran previously had a paper claims file, this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The Board's decision addressing the claims for higher rating for the service connected coronary artery disease and for service connection for major depressive disorder is set forth below.  The claim for a compensable rating for erectile dysfunction is addressed in the remand following the order; this matter is being remanded to the AOJ.   VA will notify the Veteran appellant when further action, on his part, is required.

As final preliminary matters, the Board notes, initially, that during the May 2017 hearing, the Veteran raised the issue of TDIU as part of his claim for increased rating for coronary artery disease.  The Veteran later submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in August 2017.  The Veteran's representative specified that the Veteran's application is not a new claim, rather it is part and parcel of the pending appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).   However, by this decision, the Veteran is in receipt of a schedular 100 percent rating for coronary artery disease, rendering moot any question of a TDIU due to coronary artery disease.  

The Board further notes that VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Given the Board's disposition of the coronary artery disease claim, the matter of  entitlement to SMC based on housebound status  has been raised by the record, and is referred to the AOJ for consideration. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The totality of the credible lay and persuasive medical evidence indicates that, since September 24, 2014, the Veteran's coronary artery disease has been  manifested by a workload of greater than 3 metabolic equivalents (METs) or less causing dyspnea, fatigue, angina, and syncope.

3.  The totality of the credible lay and persuasive medical evidence indicates that the Veteran's major depressive disorder is, at least in part, the  result of her service-connected prostate cancer and erectile dysfunction.


CONCLUSIONS OF LAW

1.   Resolving all reasonable doubt in the Veteran's favor, the criteria for a 100 percent rating for coronary artery disease, from September 24, 2014, are met.  met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder, as secondary to service-connected prostate cancer and erectile dysfunction, are met.  38 U.S.C.A. §  1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's fully favorable disposition of the claims for increased rating for coronary artery disease and service connection for major depressive disorder herein, with respect to these matters, all necessary actions have been accomplished.

With respect to both claims, the Board notes, at the outset, that, in adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


II.  Higher Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that, in connection with any increased rating claim, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the following analysis is undertaken with the possibility that staged ratings may be warranted.

Historically, in a June 2013 rating decision, the RO  granted service connection for coronary artery disease and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  In September 2014, the Veteran filed  a claim for increased rating for coronary artery disease.  In a February 2015 rating decision, the RO assigned an increased, 30 percent rating, effective September 24, 2014. 

DC 7005 is for evaluation of  impairment from arteriosclerotic heart disease (coronary artery disease).  Pursuant to DC 7005, a 30 percent rating is warranted for documented coronary artery disease resulting in workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7005 (2016).

A 60 percent rating is warranted for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for documented coronary artery disease resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2016).

These criteria are disjunctive rather than conjunctive, as demonstrated by "or" separating each symptom.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Turning to the evidence of record, an October 2013 VA treatment record noted hospitalization due to chest pain.  The Veteran underwent left heart catheterization, a left ventricular angiography, and coronary angiography.  Left ventricular ejection fraction was 65 percent.

A June 2014 VA treatment record reflects hospitalization due to syncope/coronary artery disease. 

A September 2014 ischemic heart disease disability benefits questionnaire (DBQ) indicates that the Veteran's treatment plan included taking continues medication.  The Veteran had a history of percutaneous coronary intervention and implanted cardiac pacemaker.  The Veteran did not have congestive heart failure.  The lowest level of activity at which Veteran reported symptoms was "fatigue.  1-3 METs." Left ventricular ejection fraction was noted as 65 percent, per test.

An October 2014 cardiology note indicates that the Veteran reported that, since prior to the stent placement, he had a burning type chest pain across his chest when doing anything exertional, and if he continued the activity, he had chest pressure.  He had some pain down his right arm along with chest burning while moving a plant to a different pot three weeks prior.  He noted shortness of breath with walking 50 yards to his mailbox, and it took him a few minutes to recover.  His last syncopal episode was the previous year.  He had a pre-syncopal episode a few months prior.  He did not get dizzy.  He typically felt weak.

A November 2014 treatment record indicates that the Veteran reported he passed out an hour prior, while standing in line at the grocery store.  The examining physician indicated that syncope had been witnessed by himself twice in the past.  The Veteran reported that it had also happened in the past associated with prolonged periods of sitting and standing. 

On February 2015 VA heart examination, the examiner noted that continuous medication was required for control of the Veteran's heart condition: Atenolol for myocardial infarction or atrial fibrillation, and Metoprolol. The veteran had not had a myocardial infarction or congestive heart failure.  He had constant cardiac arrhythmia, diagnosed as sick sinus syndrome.  He did not have a heart valve condition.  He did not have pericardial adhesions.  He had percutaneous coronary intervention (angioplasty) in May 2010.  He also had pacemaker placed for sick sinus syndrome in January 2011.  There was evidence of cardiac hypertrophy and dilatation by January 2015 echocardiogram.  A January 2015 echocardiogram revealed left ventricular ejection fraction of 60 to 65 percent.  Wall motion and thickness were normal.  An interview-based METs test revealed a workload of 1-3 METs, found to be consistent with activities such as eating, dressing, taking a shower, and slow walking for one to two blocks.  The limitation in METs level was due to multiple factors; it was not possible to accurately estimate this percentage.  In addition to the heart condition, the Veteran also had a stroke which limited the METs level.  Effect on METS level was 100 percent.

During the March 2017 Board hearing, the Veteran reported that he first noticed getting short of breath about five years ago.  See March 2017 Board Hearing Transcript, p. 5.  He had shortness of breath from sitting down and talking, tying his shoes; the smallest amount of exercise.  Id. at p. 6.  He would get pains across the top of his chest.  Id.  It seemed to go into his throat, at which point he would sit or lay down and go on oxygen for about 10 minutes before the pain would start to subside.  Id.  If he stood too long, like in the shower, he would get syncope.  Id.  His blood pressure dropped too low and he passed out.  On one occasion, he passed out and fractured his neck, broke six ribs and punctured a lung.  Id. at p. 7.  He recently had a tub installed in his house so he could sit while he bathed.  Id.  He reported shortness of breath when dressing and undressing.  Id.  He did not want to get up in the morning because he did not want to face the day.  Id. at p. 8.  He could not hold any type of job.  He would not be able to perform in his previous position in his current health.  Id. at p. 9.

A July 2017 ischemic heart disease (DBQ) indicates that the Veteran's treatment plan included taking continuous medication for coronary artery disease.  The Veteran had a history of percutaneous coronary intervention and implanted cardiac pacemaker.  The Veteran did not have congestive heart failure.  A diagnostic exercise test revealed that the Veteran's METS levels were greater than 3 and less than 5, resulting in dyspnea, fatigue, angina, and syncope.  There was no evidence of cardiac hypertrophy or dilatation.  A stress test revealed left ventricular ejection fraction of 60 percent.  The examiner found that the Veteran's coronary artery disease impacted his ability to work, noting that the Veteran has to take many breaks as he is limited by shortness of breath and chest pain.

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that a 100 percent rating  is warranted from the September 24, 2014 date of receipt of the Veteran's claim for increased rating.   While the Veteran has not been found to have chronic congestive heart failure, there is evidence indicating that the Veteran has severely diminished METs.  As noted above, the September 2014 examination showed that the Veteran's coronary artery disease resulted in symptoms of fatigue at 1 to 3 METs.  The February 2015 VA examiner estimated that the Veteran's METs level would likely be a 1 to 3, consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks.  The examiner stated that the limitation in METs level was due to multiple medical conditions, including the heart condition, and it was not possible to accurately estimate the percent of METs limitation attributable to each condition.  The Board will therefore afford the Veteran the benefit of the doubt and attribute  the Veteran's severely reduced predicted METs level  to his service-connected coronary artery disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.).  

The Board has considered whether staged ratings are warranted, and finds that they are not.  Although the most recent, July 2017 ischemic heart disease DBQ indicated a METs level of 3 to 5, the evidence of record does not suggest an improvement in symptoms of coronary artery disease.  Indeed, the Veteran's March 2017 testimony, reporting symptoms of shortness of breath from sitting down and talking, tying his shoes, getting dressed, his chest pain, and his frequent syncope, is more consistent with a workload of 1 to 3 METs. 

In summary, the Board concludes that the collective evidence is indicative of a disability picture that more nearly approximates findings that warrant a 100 percent rating for coronary artery disease, and resolves all reasonable doubt in the Veteran's favor in awarding this rating from the date of the September 2014 claim for increase. 

III.  Service Connection

The Veteran contends that his major depressive disorder is secondary to his service-connected prostate cancer and erectile dysfunction.  See, e.g., May 2017 Board Hearing Transcript, pp. 12-13.  The Veteran has not contended, and the evidence does not establish, or even suggest, that the claimed major depressive disorder had its onset during service or is otherwise medically related to service.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the theory of direct service connection will not be addressed herein.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of Wallin element (1), the currently claimed disorder, is established, as shown by an Axis I diagnosis of major depressive disorder on examination reports VA medical records.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on the medical nexus requirement, the Board finds that service connection for major depressive disorder, as secondary to service-connected disabilities, is warranted.

In this case, the record contains four opinions which indicate that the major depressive disorder is, at least in part, related to service-connected prostate cancer and erectile dysfunction.  An April 2014 prostate disability benefits questionnaire (DBQ) indicated that the Veteran's prostate cancer has changed his life dramatically, forcing him to rely on others, which affects his self-esteem and causes depression.

A September 2014 mental disorders DBQ indicated that the Veteran's major depressive disorder was due to his diagnosis and treatment for prostate cancer, including its residuals.  The examiner noted that the Veteran reported a strong baseline level of functioning prior to his diagnosis of prostate cancer.  The treatment of his prostate cancer left the Veteran with significant physical and mental repercussions that will continue to hamper his quality of life and everyday functioning.

On February 2015 VA mental disorders examination, the examiner found that the Veteran's major depressive disorder was not solely a result of erectile dysfunction associated with prostate cancer, but also related to a number of health problems, as well as his concerns about his wife's health and their financial well-being.

Finally, a June 2017 DBQ indicates that the Veteran's depression was caused by his prostate cancer and subsequent health consequences.

When considering the medical opinion evidence, coupled with the Veteran and his spouse's credible statements regarding the onset of his major depressive disorder symptoms, the Board finds that there is at least a reasonable doubt as to whether the Veteran's major depressive disorder is proximately due to his service-connected prostate cancer and erectile dysfunction.

Accordingly, an award of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, as secondary to the service-connected prostate cancer and erectile dysfunction, is warranted.  


ORDER

A 100 percent rating for coronary artery disease, from September 24, 2014, is granted, subject to the legal authority governing the payment of compensation.

Service connection for major depressive disorder, secondary to prostate cancer and erectile dysfunction,  is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted with respect to the remaining claim on appeal.

The Veteran seeks a compensable rating for his service-connected erectile dysfunction.  Historically, the Veteran was granted service connection for erectile dysfunction as secondary to service-connected prostate cancer.  He was assigned a noncompensable rating under Diagnostic Code (DC) 7522, which represents an unlisted genitourinary disability evaluated by penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b (2016), DC 7522.  He is also in receipt of special monthly compensation under 38 U.S.C. § 1114 (k) (West 2014) and 38 C.F.R. 3.350 (a) (2016) for  loss of use of a creative organ.  This compensation contemplates impotence, and may be awarded even if the veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.3.c. (Entitlement to SMC Associated With Erectile Dysfunction).  A separate rating under DC 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.3.b. (Deformity of the Penis with Loss of Erectile Power).  VBA has indicated, however, that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of penile deformity, and instructs that such deformity be "evident."  Id.

The medical evidence of record reflects that the Veteran is unable to achieve an erection sufficient for penetration and ejaculation, even with medication.  However, there is no medical evidence of record which document a physical examination of the Veteran's penis for rating purposes.  In this regard, the Board notes that the Veteran has only been afforded a VA examination for his prostate cancer and its residuals.  See April 2014 VA examination report.  He has not yet been afforded a VA examination specifically pertaining to erectile dysfunction, including a physical examination of the penis. During the May 2017 Board hearing, the Veteran testified that his penis was deformed.  See May 2017 Board Hearing Transcript, p. 15. 

 In light of the foregoing, the Board finds that VA examination for evaluation of the Veteran's erectile dysfunction is warranted.  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. §§  3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any  notice(s) of examination-sent  to him by the pertinent medical facility.


Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Specifically, the AOJ should obtain all VA treatment records dated since April 2016, as any such records may contain information and evidence relevant to the increased rating claim on appeal.  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal (to particularly include with respect to private (non-VA) medical treatment)), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any further medical examination(s) and/or opinion(s) prior to adjudicating the claims on appeal.  The AOJ's adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Asheville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his erectile dysfunction and to confirm or rule out the presence of penile deformity.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should reported in detail.

6.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtain any further examination(s) and/or opinion(s), adjudicate the claim for a compensable rating for erectile dysfunction. 

If the Veteran fails, without good cause to report to the examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


